Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reason for Allowance 
The prior art made of record does not teach or fairly suggest the combination of elements, as recited in independent claims 1, 16, 20. The prior art of records does not suggest the combination of “wherein each particular resource icon, of the plurality of resource icons, comprises a visual identifier that indicates an amount of availability of the particular resource icon for assignment to the plurality of tasks; receiving, in the task chart, a first input selecting a first resource icon of the plurality of resource icons; receiving, in the task chart, a second input dragging the first resource icon to a first task icon of the plurality of task icons, wherein: the first task icon of the plurality of task icons represents a first task of the plurality of tasks, the first task corresponds to a first time period of the plurality of time periods represented in the task chart, and the first task icon is displayed in relation to the first time period; and based on the first input and the second input: assigning, in the task chart, a first resource corresponding to the first resource icon to the first task in the first time period”.
More specifically the prior art does teach “one or more non-transitory machine-readable media storing instructions which, when executed by one or more processors, cause: displaying, in a user interface, a task chart; displaying, in the task chart, a plurality of task icons representing a plurality of tasks in relation to a respective plurality of time periods; displaying, in the task chart, a plurality of resource icons representing a plurality of resources, wherein each particular resource icon, of the plurality of resource icons, comprises a visual identifier that indicates an amount of availability of the particular resource icon for assignment to the plurality of tasks; receiving, in the task chart, a first input selecting a first resource icon of the plurality of resource icons; receiving, in the task chart, a second input dragging the first resource icon to a first task icon of the plurality of task icons, wherein: the first task icon of the plurality of task icons represents a first task of the plurality of tasks, the first task corresponds to a first time period of the plurality of time periods represented in the task chart, and the first task icon is displayed in relation to [[a]] the first time period; and based on the first input and the second input: assigning, in the task chart, a first resource corresponding to the first resource icon to the first task in the first time period, and updating a first visual identifier comprised in the first resource icon, in the display of the plurality of the resource icons, to reflect an updated availability of the first resource based on the assignment of the first resource to the first task” as specified by the claim.
These features together with other limitations of the independent claim are novel and non-obvious over the prior art of record. The dependent claims being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYNUEL S AQUINO whose telephone number is (571)272-7478. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WYNUEL S AQUINO/Primary Examiner, Art Unit 2199